Silverman, J.,
dissents in part in a memorandum as follows: I agree that it was improper to grant a permanent injunction against defendant Purofied. I would, however, not grant a preliminary injunction either as I think that even the lesser standard for a preliminary injunction was not met. That the defendants have a potential for misusing their office is not a ground for an injunction, preliminary or permanent. Every board of directors of every corporation has that potential. An injunction requires that there also be shown a real threat that the harm feared will come about if the injunction is not granted; there is no showing of any such threat in this case.